                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                               Case No. __________________________

TRESSIA MURPHY,                                     )
                                                    )
                  Plaintiff,                        )
                                                    )
v.                                                  )
                                                    )
PASTAMANIA, INC., a Florida corporation             )
d/b/a LE COLONNE and UMBERTO                        )
SALUSTRI, individually,                             )
                                                    )
              Defendants.                           )
________________________________________/

                                          COMPLAINT

       Plaintiff, TRESSIA MURPHY (“Plaintiff”), through undersigned counsel, files this

Complaint against Defendants PASTAMANIA, INC., a Florida corporation d/b/a LE COLONNE

and UMBERTO SALUSTRI, individually (collectively “Defendants”), and alleges:

               JURISDICTION, VENUE, AND GENERAL ALLEGATIONS

       1.      This is an action brought under the Fair Labor Standards Act, 29 U.S.C. §§ 201-

219 (the “FLSA” or the “Act”) and under Article X, Section 24 of the Florida Constitution (as

implemented by Fla. Stat. § 448.110, the “Florida Minimum Wage Act”) to recover from

Defendants unpaid minimum wages, liquidated damages, and reasonable attorneys’ fees and costs.

       2.      This Court has jurisdiction pursuant to Section 216 of the FLSA. This Court has

federal question jurisdiction under 28 U.S.C. § 1331 as this civil action arises under the laws of

the United States. The Court has supplemental jurisdiction over the Florida constitutional law

claim pursuant to 28 U.S.C. § 1367 since the Florida claim for unpaid minimum wages forms a




                                                1
part of the same case or controversy as the FLSA claim for unpaid minimum wages and involves

the same defendants.

       3.      Venue is proper under 28 U.S.C. § 1391 because both Defendants reside in Sarasota

County, Florida and because a substantial part of the events or omissions giving rise to these claims

occurred in Sarasota County, Florida, within the jurisdiction of this Court.

       4.      At all times material hereto, Plaintiff TRESSIA MURPHY was a resident of

Sarasota, Florida and an “employee” of Defendants as defined by the FLSA. Plaintiff was a non-

exempt hourly employee of Defendants (a waitress) during various periods between February 2015

and January 12, 2020.

       5.      Plaintiff’s job duties for Defendants primarily included taking orders and serving

food and beverages to Defendants’ customers at Defendants’ Le Colonne restaurant in Sarasota,

Florida.

       6.      Defendant PASTAMANIA, INC. is a Florida corporation that operates, among

other things, a restaurant named Le Colonne located in Sarasota, Florida. Its principal address is

located in Sarasota, Florida within the jurisdiction of this Court.

       7.      At all times during the relevant period, Defendants were an “enterprise engaged in

commerce” or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA in that said enterprise had two or more employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person. The annual gross

revenue of Defendants was in excess of $500,000.00 per annum for each calendar year during the

relevant period (and is expected to exceed $500,000 during calendar year 2020).




                                                  2
       8.      At all times during the relevant period, Defendants had two or more employees

(including Plaintiff) handling, selling, or otherwise working on goods or materials that had been

moved in or produced for commerce, such as food, drinks, beverages, cash registers, pots, pans,

cooking and dishwashing equipment, telephones, point of sale equipment, and other kitchen, food

preparation, and office materials and goods. Defendants also utilize interstate commerce to take

restaurant reservations via the internet. At all times during the relevant period, both Plaintiff and

Defendants were “engaged in commerce” by virtue of, among other things, the fact that they

regularly completed financial transactions with Defendants’ customers’ credit card companies,

banks, and third-party payment processing services outside of the State of Florida, and with foreign

customers/tourists.

       9.      At all times during the relevant period, Plaintiff’s work was essential to Defendants’

business in that Defendants could not operate their restaurant without waitresses.

       10.     Defendant UMBERTO SALUSTRI is an individual and sui juris, is the President

and owner of PASTAMANIA, INC., and during the relevant time period, exercised operational

control of PASTAMANIA, INC. and acted directly and indirectly in the interest of

PASTAMANIA, INC. in relation to said co-Defendant’s employees. SALUSTRI is a resident of

Sarasota County, Florida. SALUSTRI effectively dominates PASTAMANIA, INC. and

administratively or otherwise acts, or has the power to act, on behalf of the corporation vis-a-vis

its employees and had the authority to direct and control the work and pay of others including

TRESSIA MURPHY. Thus, SALUSTRI was and is an “employer” of the Plaintiff within the

meaning of 29 U.S.C. §203(d).

       11.     While Plaintiff was employed by Defendants during various periods between

February 2, 2015 and October 31, 2018, Defendants failed to pay Plaintiff any wages whatsoever,



                                                 3
including minimum wages required by applicable law. Plaintiff only received tips paid by

customers.

        12.     During Plaintiff’s employment with Defendants from October 7, 2019 through

January 12, 2020, Defendants failed to pay the full and proper minimum wages to Plaintiff and

utilized an invalid tip credit and/or tip pool.

        13.     The records, if any, concerning the date ranges of Plaintiff’s employment, the

number of hours Plaintiff actually worked, and the compensation actually paid to Plaintiff are in

the possession and/or control of Defendants. However, Plaintiff attaches the Statement of Claim

as Exhibit 1 to provide an estimate of her unpaid minimum wage damages (including liquidated

damages, but not including reasonable attorneys’ fees, and costs).

        14.     Defendants have knowingly and willfully refused to pay Plaintiff wages to which

she is legally entitled.

        15.     Plaintiffs have complied with all conditions precedent to bringing this suit, or same

have been waived or abandoned.

        16.     Prior to the initiation of this lawsuit, Plaintiff gave notice to Defendants pursuant

to Fla. Stat. § 448.110(6)(a) & (b) of Plaintiff’s intent to initiate a civil action for unpaid minimum

wages. Those notices, attached hereto as Exhibit 2, were received by Defendants on January 31,

2020. More than 15 calendar days have passed since Defendants’ receipt of the Exhibit 2 notices.

        17.     After receipt of the Exhibit 2 notices, Defendants did not pay the total amount of

unpaid wages or otherwise resolve the claim for unpaid Florida minimum wages to Plaintiff’s

satisfaction.

        18.     Plaintiff has retained the services of the undersigned counsel and is obligated to pay

for the legal services provided.



                                                  4
                       COUNT I: MINIMUM WAGE VIOLATION (FLSA)
                               AGAINST ALL DEFENDANTS

        19.     Plaintiff realleges and incorporates the allegations contained in paragraphs 1-18

above as if set out in full herein.

        20.     Plaintiff was entitled to be paid the applicable federal minimum wage for each hour

Plaintiff worked during Plaintiff’s employment with Defendants.

        21.     Defendants failed to pay Plaintiff the federal minimum wage for each hour Plaintiff

worked for the Defendants.

        22.     Defendants had knowledge that they were paying either no wages or sub-minimum

wages to Plaintiff, but still failed to pay Plaintiff at least minimum wages.

        23.     Defendants willfully failed to pay Plaintiff the federal minimum wage for one or

more weeks of work during the relevant period, in violation of 29 U.S.C. § 206.

        24.     As a direct and proximate result of Defendants’ deliberate underpayment of wages,

Plaintiff has been damaged in the loss of minimum wages for one or more weeks during the

relevant period. She is also entitled to liquidated damages as a result of Defendants’ unlawful pay

practices.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment

for Plaintiff jointly and severally against Defendants on the basis of the Defendant’s willful

violations of the FLSA, award Plaintiff the difference between the full minimum wage and the

actual wages paid by Defendants to Plaintiff, award Plaintiff liquidated damages in an amount

equal to the unpaid minimum wages, award Plaintiff reasonable attorneys' fees and costs of suit,

and grant such other and further relief as this Court deems equitable and just.




                                                  5
                  COUNT II: RECOVERY OF MINIMUM WAGES UNDER
                ARTICLE X, SECTION 24 OF THE FLORIDA CONSTITUTION
                             AGAINST ALL DEFENDANTS

        25.     Plaintiff realleges and incorporates the allegations contained in paragraphs 1-18

above as if set out in full herein.

        26.     Pursuant to Article X, Section 24 of the Florida Constitution, Plaintiff is entitled to

be paid a minimum wage for each hour worked during Plaintiff’s employment with Defendants.

        27.     Defendants willfully failed to pay Plaintiff Florida’s minimum wage for each hour

Plaintiff worked.

        28.     As a result of Defendants’ intentional, willful, and unlawful acts in failing to pay

Plaintiff minimum wages, Plaintiff has suffered damages and has incurred reasonable attorneys’

fees and costs. She is also entitled to liquidated damages as a result of Defendants’ unlawful pay

practices.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment

for Plaintiff jointly and severally against Defendants on the basis of the Defendant’s willful

violations of Article X, Section 24 of the Florida Constitution, award Plaintiff all unpaid minimum

wages to which he is entitled, award Plaintiff an equal amount of liquidated damages, award

Plaintiff reasonable attorneys' fees and costs of suit, and grant such other and further relief as this

Court deems equitable and just.

                                          JURY DEMAND

        Plaintiff demands trial by jury of all issues so triable as of right.




                                                   6
Dated: February 18, 2020   Respectfully Submitted,

                           /s/ Harris Nizel
                           HARRIS NIZEL (Florida Bar No.: 0807931)
                           Email: harris@nizel.com
                           Nizel Law, P.A.
                           4700 Sheridan St., Suite J
                           Hollywood, FL 33021
                           Telephone: (954) 653-8300
                           Counsel for Plaintiff




                             7
